 


114 HR 5634 RH: Department of Homeland Security Appropriations Act, 2017
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 518 
114th CONGRESS 2d Session 
H. R. 5634 
[Report No. 114–668] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 6, 2016 
Mr. Carter of Texas, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for the Department of Homeland Security for the fiscal year ending September 30, 2017, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of Homeland Security for the fiscal year ending September 30, 2017, and for other purposes, namely:  I Departmental management, operations, intelligence, and oversightDepartmental Management and OperationsOperations and supportFor necessary expenses for Departmental Management and Operations for operations and support, as authorized by law, $822,992,000, of which $186,361,000 shall remain available until September 30, 2018: Provided, That of the total made available under this heading, not more than $32,000 shall be for official reception and representation expenses. Procurement, construction, and improvementsFor necessary expenses for Departmental Management and Operations for procurement, construction, and improvements, as authorized by law, $18,839,000, to remain available until September 30, 2019.Research and developmentFor necessary expenses for Departmental Management and Operations for research and development, and Department-wide technology investments, $2,500,000, to remain available until September 30, 2018.Analysis and operationsOperations and supportFor necessary expenses for intelligence analysis and operations coordination activities, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $265,719,000, of which $110,091,000 shall remain available until September 30, 2018: Provided, That not to exceed $3,825 shall be for official reception and representation expenses. Office of inspector generalOperations and supportFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $157,144,000, of which not to exceed $300,000 may be used for certain confidential operational expenses, including the payment of informants, to be expended at the direction of the Inspector General.Administrative provisions 101.Not later than 30 days after the last day of each month, the Chief Financial Officer of the Department of Homeland Security shall submit to the Committees on Appropriations of the House of Representatives and the Senate a monthly budget and staffing report that includes total obligations of the Department for that month and for the fiscal year at the appropriation and program, project, and activity levels, by the source year of the appropriation: Provided, That total obligations for staffing shall also be provided by subcategory of on-board and funded full-time equivalent staffing levels, respectively: Provided further, That the report shall specify the number of, and total obligations for, contract employees for each office of the Department. 
102. 
(a)The Secretary of Homeland Security shall submit a report not later than October 15, 2017, to the Inspector General of the Department of Homeland Security listing all grants and contracts awarded by any means other than full and open competition during fiscal year 2017. (b)The Inspector General shall review the report required by subsection (a) to assess Departmental compliance with applicable laws and regulations and report the results of that review to the Committees on Appropriations of the House of Representatives and the Senate not later than February 15, 2018. 
103.The Secretary of Homeland Security shall require that all contracts of the Department of Homeland Security that provide award fees link such fees to successful acquisition outcomes, which shall be specified in terms of cost, schedule, and performance. 104.The Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall notify the Committees on Appropriations of the House of Representatives and the Senate of any proposed transfers of funds available under section 9703(g)(4)(B) of title 31, United States Code (as added by Public Law 102–393) from the Department of the Treasury Forfeiture Fund to any agency within the Department of Homeland Security: Provided, That none of the funds identified for such a transfer may be obligated until the Committees on Appropriations of the House of Representatives and the Senate are notified of the proposed transfers. 
105.The Under Secretary for Management shall include in the President’s budget proposal for fiscal year 2018, submitted pursuant to section 1105(a) of title 31, United States Code, a Comprehensive Acquisition Status Report, which shall include the information required under the heading Office of the Under Secretary for Management under title I of division D of the Consolidated Appropriations Act, 2012 (Public Law 112–74), and shall submit quarterly updates to such report not later than 45 days after the completion of each quarter. II Security, enforcement, and investigationsU.S. customs and border protection Operations and supportFor necessary expenses for U.S. Customs and Border Protection for enforcement of laws relating to border security, immigration, customs, agricultural inspections, and regulatory activities related to plant and animal imports; the provision of air and marine support to Federal, State, and local agencies in the enforcement or administration of laws enforced by the Department of Homeland Security; other law enforcement and emergency humanitarian efforts, at the discretion of the Secretary of Homeland Security; transportation of unaccompanied minor aliens; purchase and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; the maintenance or operation of aircraft and unmanned aircraft systems; and contracting with individuals for personal services abroad; $10,945,357,000, of which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for administrative expenses related to the collection of the Harbor Maintenance Fee pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act of 2002 (6 U.S.C. 551(e)(1)); of which $1,362,683,000 shall be available until September 30, 2018; of which not to exceed $34,425 shall be for official reception and representation expenses; of which such sums as become available in the Customs User Fee Account, except sums subject to section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to exceed $150,000 shall be available for payment for rental space in connection with preclearance operations; and of which not to exceed $1,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security. Procurement, construction, and improvementsFor necessary expenses for U.S. Customs and Border Protection for procurement, construction, and improvements, including procurements to buy, maintain, or operate aircraft and unmanned aircraft systems, $260,883,000, of which $104,392,000 shall remain available until September 30, 2019, and of which $156,491,000 shall remain available until September 30, 2021.  United States immigration and customs enforcement Operations and supportFor necessary expenses for United States Immigration and Customs Enforcement for enforcement of immigration and customs laws, detention and removals, investigations, including intellectual property rights and overseas vetted units operations, and transportation of unaccompanied minor aliens; and purchase and lease of up to 3,790 (2,350 for replacement only) police-type vehicles; $5,871,580,000; of which not to exceed $11,475 shall be for official reception and representation expenses: Provided, That of the total amount provided, not to exceed $10,000,000 shall be available until expended for conducting special operations under section 3131 of the Customs Enforcement Act of 1986 (19 U.S.C. 2081): Provided further, That of the total amount provided, not to exceed $2,000,000 shall be for awards of compensation to informants, to be accounted for solely under the certificate of the Secretary of Homeland Security: Provided further, That funding made available under this heading shall maintain a level of not less than 34,000 detention beds through September 30, 2017: Provided further, That of the total amount provided, $6,000,000 shall remain available until expended for activities to enforce laws against forced child labor: Provided further, That of the total amount provided, $13,700,000 shall remain available until September 30, 2018, for the Visa Security Program and investigations abroad: Provided further, That of the total amount provided, not to exceed $11,216,000 shall be available to fund or reimburse other Federal agencies for the costs associated with the care, maintenance, and repatriation of smuggled aliens unlawfully present in the United States: Provided further, That of the total amount provided, not less than $5,400,000 shall be used to facilitate agreements consistent with section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)). Procurement, construction, and improvementsFor necessary expenses for United States Immigration and Customs Enforcement for procurement, construction, and improvements, as authorized by law, $32,800,000, to remain available until September 30, 2019. Transportation security administration Operations and supportFor necessary expenses of the Transportation Security Administration related to providing civil aviation security services, surface transportation security, the development and implementation of intelligence and vetting activities, and transportation security support, pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $6,936,776,000, to remain available until September 30, 2018, of which not to exceed $7,650 shall be for official reception and representation expenses: Provided, That security service fees authorized under section 44940 of title 49, United States Code, shall be credited to this appropriation as offsetting collections and shall be available only for aviation security: Provided further, That the sum appropriated under this heading from the general fund shall be reduced on a dollar-for-dollar basis as such offsetting collections are received during fiscal year 2017 so as to result in a final fiscal year appropriation from the general fund estimated at not more than $4,806,776,000. Procurement, construction, and improvementsFor necessary expenses of the Transportation Security Administration for procurement, construction, and improvements pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $206,093,000, to remain available until September 30, 2019.  Research and developmentFor necessary expenses of the Transportation Security Administration for research and development pursuant to the Aviation and Transportation Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note), $5,000,000, to remain available until September 30, 2018. coast guard Operating expensesFor necessary expenses for the operations and maintenance of the Coast Guard, not otherwise provided for; purchase or lease of not to exceed 25 passenger motor vehicles, which shall be for replacement only; purchase or lease of small boats for contingent and emergent requirements (at a unit cost of no more than $700,000) and repairs and service-life replacements, not to exceed a total of $31,000,000; purchase or lease of boats necessary for overseas deployments and activities; purchase or lease of other equipment (at a unit cost of no more than $250,000); minor shore construction projects not exceeding $1,000,000 in total cost on any location; payments pursuant to section 156 of Public Law 97–377 (42 U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $6,977,815,000; of which $340,000,000 shall be for defense-related activities; of which $24,500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); and of which not to exceed $23,000 shall be for official reception and representation expenses. Environmental compliance and restorationFor necessary expenses to carry out the environmental compliance and restoration functions of the Coast Guard under chapter 19 of title 14, United States Code, $13,315,000, to remain available until September 30, 2021. Reserve trainingFor necessary expenses of the Coast Guard Reserve, as authorized by law; operations and maintenance of the Coast Guard reserve program; personnel and training costs; and equipment and services; $112,302,000. Acquisition, construction, and improvementsFor necessary expenses of acquisition, construction, renovation, and improvement of aids to navigation, shore facilities (including facilities at Department of Defense installations used by the Coast Guard), vessels, and aircraft, including equipment related thereto; and maintenance, rehabilitation, lease, and operation of facilities and equipment; as authorized by law; $1,257,155,000; of which $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)); of which $1,008,533,000 shall be available until September 30, 2021; and of which $157,000,000, shall remain available until September 30, 2018, for National Security Cutter post-delivery activities. Research, development, test, and evaluationFor necessary expenses as authorized by law for applied scientific research, development, test, and evaluation; and for maintenance, rehabilitation, lease, and operation of facilities and equipment; $18,319,000, to remain available until September 30, 2019, of which $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)): Provided, That there may be credited to and used for the purposes of this appropriation funds received from State and local governments, other public authorities, private sources, and foreign countries for expenses incurred for research, development, testing, and evaluation. Retired payFor retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman's Family Protection and Survivor Benefits Plans, payment for career status bonuses, concurrent receipts, and combat-related special compensation as authorized by law, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10, United States Code, $1,666,940,000, to remain available until expended. United states secret service Operations and supportFor necessary expenses of the United State Secret Service, including purchase of not to exceed 652 vehicles for police-type use for replacement only; hire of passenger motor vehicles; purchase of motorcycles made in the United States; hire of aircraft; rental of buildings in the District of Columbia, and fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control, as may be necessary to perform protective functions; conduct of and participation in firearms matches; presentation of awards; travel of United States Secret Service employees on protective missions without regard to the limitations on such expenditures in this or any other Act if notification is made in advance to the Committees on Appropriations of the House of Representatives and the Senate; grants to conduct behavioral research in support of protective intelligence and operations; payment in advance for commercial accommodations as may be necessary to perform protective functions; payment, without regard to section 5702 of title 5, United States Code, of subsistence expenses of employees who are on protective missions, whether at or away from their duty stations; $1,839,722,000; of which not to exceed $19,125 shall be for official reception and representation expenses; of which not to exceed $100,000 shall be to provide technical assistance and equipment to foreign law enforcement organizations in counterfeit investigations; of which $2,366,000 shall be for forensic and related support of investigations of missing and exploited children; of which $6,000,000 shall be for a grant for activities related to investigations of missing and exploited children; of which not less than $12,000,000 shall be for activities related to training in electronic crimes investigations and forensics; and of which $36,966,000 shall remain available until September 30, 2018.Procurement, construction, and improvementsFor necessary expenses of the United States Secret Service for procurement, construction, and improvements, $90,127,000, to remain available until September 30, 2019.Research and developmentFor necessary expenses of the United States Secret Service for research and development, $2,500,000, to remain available until September 30, 2018. administrative provisions 201. For fiscal year 2017, the overtime limitation prescribed in section 5(c)(1) of the Act of February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $45,000; and notwithstanding any other provision of law, none of the funds appropriated by this Act shall be available to compensate any employee of U.S. Customs and Border Protection, United States Immigration and Customs Enforcement, or the United States Secret Service for overtime, from whatever source, in an amount that exceeds such limitation, except in individual cases determined by the Secretary of Homeland Security, or the designee of the Secretary, to be necessary for national security purposes, to prevent excessive costs, or in cases of immigration emergencies.  
202.The Border Patrol shall maintain an active duty presence of not less than 21,370 full-time equivalent agents protecting the borders of the United States in the fiscal year. 203.Funding made available under the heading U.S. Customs and Border Protection — Operations and Support shall be available for air and marine related customs expenses when necessary to maintain or temporarily increase operations in Puerto Rico. 
204.No aircraft or other related equipment, with the exception of aircraft that are one of a kind and have been identified as excess to U.S. Customs and Border Protection requirements and aircraft that have been damaged beyond repair, shall be transferred to any other Federal agency, department, or office outside of the Department of Homeland Security during fiscal year 2017 without prior notice to the Committees on Appropriations of the House of Representatives and the Senate. 205. Section 559(e)(3) of division F of Public Law 113–76 (6 U.S.C. 211 note) is amended by striking subparagraph (D).  
206.The Secretary of Homeland Security shall prioritize the identification and removal of aliens convicted of a crime by the severity of that crime.  207.Nothing in this Act shall prevent United States Immigration and Customs Enforcement from exercising the authorities provided under immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) during priority operations pertaining to aliens convicted of a crime. 
208.Without regard to the limitation as to time and condition of section 503(d) of this Act, the Secretary may reprogram and transfer funds within and into United States Immigration and Customs Enforcement — Operations and Support as necessary to ensure the detention of aliens prioritized for removal. 209.None of the funds made available in this Act may be used to provide funding for the position of Public Advocate, or a successor position, within United States Immigration and Customs Enforcement. 
210.None of the funds provided under the heading United States Immigration and Customs Enforcement — Operations and Support may be used to continue a delegation of law enforcement authority authorized under section 287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security Inspector General determines that the terms of the agreement governing the delegation of authority have been materially violated. 211.None of the funds provided under the heading United States Immigration and Customs Enforcement — Operations and Support may be used to continue any contract for the provision of detention services if the two most recent overall performance evaluations received by the contracted facility are less than adequate or the equivalent median score in any subsequent performance evaluation system. 
212.Of the funds provided under the heading “Transportation Security Administration — Procurement, Construction, and Improvements”, $49,199,000 shall not be available for obligation unless the Under Secretary for Management of the Department of Homeland Security certifies to the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any obligation of such funds that the funds will be expended for transportation security equipment that has an approved acquisition program baseline. 213.Members of the United States House of Representatives and the United States Senate, including the leadership; the heads of Federal agencies and commissions, including the Secretary, Deputy Secretary, Under Secretaries, and Assistant Secretaries of the Department of Homeland Security; the United States Attorney General, Deputy Attorney General, Assistant Attorneys General, and the United States Attorneys; and senior members of the Executive Office of the President, including the Director of the Office of Management and Budget, shall not be exempt from Federal passenger and baggage screening. 
214. 
(a)None of the funds made available in this Act may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 45,000 full-time equivalent screeners. (b)Subsection (a) shall not apply to personnel hired as part-time employees.   
215.Any award by the Transportation Security Administration to deploy explosives detection systems shall be based on risk, the airport's current reliance on other screening solutions, lobby congestion resulting in increased security concerns, high injury rates, airport readiness, and increased cost effectiveness. 216.Notwithstanding section 44923 of title 49, United States Code, for fiscal year 2017, any funds in the Aviation Security Capital Fund established by section 44923(h) of title 49, United States Code, may be used for the procurement and installation of explosives detection systems or for the issuance of other transaction agreements for the purpose of funding projects described in section 44923(a) of such title. 
217.The reporting requirement in the ninth proviso under the heading Transportation Security Administration — Aviation Security in the Department of Homeland Security Appropriations Act, 2016 (Public Law 114–113), shall apply in fiscal year 2017, except that the reference to this Act shall be treated as referring to this Act. 218.None of the funds made available by this or any other Act may be used by the Administrator of the Transportation Security Administration to implement, administer, or enforce, in abrogation of the responsibility described in section 44903(n)(1) of title 49, United States Code, any requirement that airport operators provide airport-financed staffing to monitor exit points from the sterile area of any airport at which the Transportation Security Administration provided such monitoring as of December 1, 2013. 
219.None of the funds made available by this Act under the heading Coast Guard — Operating Expenses shall be for expenses incurred for recreational vessels under section 12114 of title 46, United States Code, except to the extent fees are collected from owners of yachts and credited to the appropriation made available by this Act under the heading Coast Guard — Operating Expenses: Provided, To the extent such fees are insufficient to pay expenses of recreational vessel documentation under such section 12114, and there is a backlog of recreational vessel applications, then personnel performing non-recreational vessel documentation functions under subchapter II of chapter 121 of title 46, United States Code, may perform documentation under section 12114. 220.Of the funds provided under the heading “Coast Guard — Operating Expenses”, $85,000,000 shall be withheld from obligation for Coast Guard Headquarters Directorates until a future-years capital investment plan for fiscal years 2018 through 2022 is submitted to the Committees on Appropriations of the House of Representatives and the Senate.  
221.Without regard to the limitation as to time and condition of section 503(d) of this Act, after June 30, up to $10,000,000 may be reprogrammed to or from the Military Pay and Allowances funding category within Coast Guard — Operating Expenses in accordance with subsection (a) of section 503. 222.Any funds appropriated to Coast Guard — Acquisition, Construction, and Improvements for fiscal years 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion that are recovered, collected, or otherwise received as the result of negotiation, mediation, or litigation, shall be available until expended for the Fast Response Cutter program. 
223.The United States Secret Service is authorized to obligate funds in anticipation of reimbursements from Federal agencies and entities, as defined in section 105 of title 5, United States Code, for personnel receiving training sponsored by the James J. Rowley Training Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available under the heading United States Secret Service — Operations and Support at the end of the fiscal year. 224.None of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be made available for the protection of the head of a Federal agency other than the Secretary of Homeland Security: Provided, That the Director of the Secret Service may enter into agreements to provide such protection on a fully reimbursable basis. 
225.None of the funds made available to the United States Secret Service by this Act or by previous appropriations Acts may be obligated for the purpose of opening a new permanent domestic or overseas office or location unless the Committees on Appropriations of the House of Representatives and the Senate are notified 15 days in advance of such obligation. 226.For purposes of section 503(a)(3) of this Act, up to $15,000,000 may be reprogrammed within United States Secret Service — Operations and Support. 
IIIProtection, preparedness, response, and recovery 
National protection and programs directorate Operations and supportFor necessary expenses for the National Protection and Programs Directorate, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $1,356,289,000, of which $12,993,000 shall remain available until September 30, 2018: Provided, That not to exceed $3,825 shall be for official reception and representation expenses. Procurement, construction, and improvementsFor necessary expenses for the National Protection and Programs Directorate for procurement, construction, and improvements, as authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $393,304,000, to remain available until September 30, 2019.Research and developmentFor necessary expenses for the National Protection and Programs Directorate for research and development, as authorized by the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.), $6,469,000, to remain available until September 30, 2018. Federal protective serviceThe revenues and collections of security fees credited to this account shall be available until expended for necessary expenses related to the protection of federally owned and leased buildings and for the operations of the Federal Protective Service.Federal emergency management agencyOperations and supportFor necessary expenses of the Federal Emergency Management Agency, as authorized by law, $936,291,000: Provided, That not to exceed $2,250 shall be for official reception and representation expenses. Procurement, construction, and improvementsFor necessary expenses of the Federal Emergency Management Agency for procurement, construction, and improvements, $35,273,000, to remain available until September 30, 2019. Federal assistance(including transfer of funds)For activities of the Federal Emergency Management Agency for the provision of Federal assistance, $10,442,987,000, as follows: (1)For necessary expenses in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $7,348,515,000, to remain available until expended, of which $24,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters: Provided, That of this amount, $6,709,000,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That the amount in the preceding proviso is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
(2)For necessary expenses for management and administration, $110,956,000, of which $14,274,000 shall be for mitigation activities, including activities authorized by the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.) and the National Dam Safety Program Act (33 U.S.C. 467 et seq.); and of which $96,682,000 shall be for preparedness and protection activities, including activities authorized by the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394), and Title VI of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133). (3)For the predisaster mitigation grant program under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133), $54,485,000, to remain available until expended. 
(4)For necessary expenses, including administrative costs, under section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), under sections 100215, 100216, 100226, 100230, and 100246 of the Biggert-Waters Flood Insurance Reform Act of 2012, (Public Law 112–141, 126 Stat. 916), and under section 17 of the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89, 128 Stat. 1020), $177,531,000, and such additional sums as may be provided by State and local governments or other political subdivisions for cost-shared mapping activities under section 1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)), to remain available until expended. (5)For activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141, 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020), $181,799,000, to remain available until September 30, 2018, which shall be derived from offsetting amounts collected under section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)); of which $13,436,000 shall be available for salaries and expenses associated with flood management and $168,363,000 shall be available for flood plain management and flood mapping: Provided, That any additional fees collected pursuant to section 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)) shall be credited as offsetting collections to this account, to be available for flood plain management and flood mapping: Provided further, That total administrative costs shall not exceed 4 percent of the appropriation under this paragraph.  
(6)For grants, contracts, cooperative agreements, and other activities, $2,589,000,000, which shall be allocated as follows: (A)$467,000,000 shall be for the State Homeland Security Grant Program under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605), of which $55,000,000 shall be for Operation Stonegarden: Provided, That notwithstanding subsection (c)(4) of such section 2004, for fiscal year 2017, the Commonwealth of Puerto Rico shall make available to local and tribal governments amounts provided to the Commonwealth of Puerto Rico under this paragraph in accordance with subsection (c)(1) of such section 2004. 
(B)$600,000,000 shall be for the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604), of which $20,000,000 shall be for organizations (as described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code) determined by the Secretary of Homeland Security to be at high risk of a terrorist attack. (C)$100,000,000 shall be for Public Transportation Security Assistance and Railroad Security Assistance under sections 1406 and 1513 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135 and 1163), of which $10,000,000 shall be for Amtrak security: Provided, That such public transportation security assistance shall be provided directly to public transportation agencies. 
(D)$100,000,000 shall be for Port Security Grants in accordance with 46 U.S.C. 70107. (E)$49,000,000, to remain available until September 30, 2018, shall be for emergent threats from violent extremism and from complex, coordinated terrorist attacks. 
(F)$690,000,000, to remain available until September 30, 2018, shall be for necessary expenses for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), of which $345,000,000 shall be available to carry out section 33 of that Act (15 U.S.C. 2229), and $345,000,000 shall be available to carry out section 34 of that Act (15 U.S.C. 2229a). (G)$350,000,000 shall be for necessary expenses for emergency management performance grants, as authorized by the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et seq.), 6 U.S.C. 762, and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.). 
(H)$233,000,000 shall be for training, exercises, technical assistance, and other programs. (7)For necessary expenses of the United States Fire Administration and for other purposes, as authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), $42,500,000. 
(8)To carry out the emergency food and shelter program pursuant to title III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $120,000,000, to remain available until expended: Provided, That total administrative costs shall not exceed 3.5 percent of the total amount made available by this subsection.   administrative provisions 301.None of the funds under the heading “National Protection and Programs Directorate — Procurement, Construction, and Improvements” for biometric identity management shall be obligated until the Secretary submits a report to the Committees on Appropriation of the House of Representatives and the Senate on plans to— 
(1)Implement a facial recognition matching capability for IDENT holdings, including the ability to search, store, and match, that is independent of other biometric modalities but scalable for future needs; (2)Accelerate the development of multi-modal biometric capability (HART Increment 2) to ensure that full multi-modal capability is available for stakeholders by the end of fiscal year 2018; 
(3)Establish a new, equitable governance structure in fiscal year 2017 that ensures stakeholder mission requirements are prioritized for implementation, to include— (A)a project plan and capability execution schedule for each stakeholder mission;  
(B)stakeholder management of all requests for services; (C)a weighted on-boarding process for new requirements and priorities; and 
(D)an executive stakeholder review process; and (4)Demonstrate new agile projects focused on the ability to fuse biographic intelligence information with biometric data. 
302.Under the heading Federal Emergency Management Agency — Federal Assistance, for paragraphs (6)(A) through (6)(D), notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6 U.S.C. 609(a)(11)) or any other provision of law, a recipient or subrecipient of a grant may use not more than 5 percent of the amount of the grant or subgrant made available to them under this heading for expenses directly related to administration of the grant. 303.Applications for grants under the heading Federal Emergency Management Agency — Federal Assistance shall be made available to eligible applicants not later than 60 days after the date of enactment of this Act, eligible applicants shall submit applications not later than 80 days after the grant announcement, and the Administrator of the Federal Emergency Management Agency shall act within 65 days after the receipt of an application. 
304.Under the heading Federal Emergency Management Agency — Federal Assistance, for grants under paragraphs (6)(A) and (6)(B), the installation of communications towers is not considered construction of a building or other physical facility. 305.Under the heading Federal Emergency Management Agency — Federal Assistance, for grants under paragraphs (6)(A) through (6)(G), grantees shall provide reports on their use of funds, as determined necessary by the Secretary of Homeland Security. 
306.Notwithstanding section 509 of this Act, the Administrator of the Federal Emergency Management Agency may use the funds provided under the heading Federal Emergency Management Agency — Federal Assistance in paragraph (6)(G) to acquire real property for the purpose of establishing or appropriately extending the security buffer zones around Federal Emergency Management Agency training facilities. 307.The reporting requirements in paragraphs (1) and (2) under the heading Federal Emergency Management Agency — Disaster Relief Fund in the Department of Homeland Security Appropriations Act, 2015 (Public Law 114–4) shall be applied in fiscal year 2017 with respect to budget year 2018 and current fiscal year 2017, respectively, by substituting fiscal year 2018 for fiscal year 2017 in paragraph (1). 
308.In fiscal year 2017, no funds shall be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) in excess of: (1)$147,042,000 for operating expenses and salaries and expenses associated with flood insurance operations;  
(2)$1,123,000,000 for commissions and taxes of agents;  (3)such sums as are necessary for interest on Treasury borrowings; and 
(4)$175,061,000, to remain available until expended, for flood mitigation actions and for flood mitigation assistance under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding sections 1366(e) and 1310(a)(7) of such Act (42 U.S.C. 4104c(e), 4017): Provided, That the amounts collected under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(e) of the National Flood Insurance Act of 1968 shall be deposited in the National Flood Insurance Fund to supplement other amounts specified as available for section 1366 of the National Flood Insurance Act of 1968, notwithstanding section 102(f)(8), section 1366(e), and paragraphs (1) through (3) of section 1367(b) of such Act (42 U.S.C. 4012a(f)(8), 4104c(e), 4104d(b)(1)–(3)): Provided further, That up to $5,000,000 is available to carry out section 24 of the Homeowner Flood Insurance Affordability Act of 2014 (42 U.S.C. 4033). 309.Under the heading Federal Emergency Management Agency — Federal Assistance, for grants under paragraphs (6)(A) through (6)(G), the Administrator of the Federal Emergency Management Agency shall brief the Committees on Appropriations of the House of Representatives and the Senate 5 full business days in advance of announcing publicly the intention of making an award. 
310.None of the funds provided in this or any other Act may be obligated to implement the National Preparedness Grant Program or any other successor grant programs unless explicitly authorized by Congress.  311.Notwithstanding any other provision of law, grants awarded to States along the Southwest Border of the United States under sections 2003 or 2004 of the Homeland Security Act of 2002 (6 U.S.C. 604 and 605) using funds provided under the heading Federal Emergency Management Agency — Federal Assistance for grants under paragraph (6)(A) in this Act, or under the heading Federal Emergency Management Agency — State and Local Programs in Public Law 114–4, division F of Public Law 113–76, or division D of Public Law 113–6 may be used by recipients or sub-recipients for costs, or reimbursement of costs, related to providing humanitarian relief to unaccompanied alien children and alien adults accompanied by an alien minor where they are encountered after entering the United States, provided that such costs were incurred between January 1, 2014, and December 31, 2014, or during the award period of performance. 
IVResearch, development, training, and services 
Citizenship and immigration servicesOperations and supportFor necessary expenses for operations and support of the E-Verify Program, as described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to assist United States employers with maintaining a legal workforce, $103,912,000.Procurement, construction, and improvementsFor necessary expenses of the E-Verify Program for procurement of and improvements to physical and technological infrastructure to assist United States employers with maintaining a legal workforce, $15,227,000.Federal law enforcement training center Operations and supportFor necessary expenses of the Federal Law Enforcement Training Center, including materials and support costs of Federal law enforcement basic training; the purchase of not to exceed 117 vehicles for police-type use and hire of passenger motor vehicles; expenses for student athletic and related activities; the conduct of and participation in firearms matches and presentation of awards; public awareness and enhancement of community support of law enforcement training; room and board for student interns; a flat monthly reimbursement to employees authorized to use personal mobile phones for official duties; and services as authorized by section 3109 of title 5, United States Code; $242,518,000; of which up to $50,748,000 shall remain available until September 30, 2018, for materials and support costs of Federal law enforcement basic training; of which $27,553,000 shall remain available until September 30, 2019; and of which not to exceed $7,180 shall be for official reception and representation expenses.  Science and technologyOperations and supportFor necessary expenses for operations and support for science and technology research and development, acquisition, and laboratory operations as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), and the purchase or lease of not to exceed 5 vehicles, $278,733,000; of which $189,690,000 shall remain available until September 30, 2019; and of which not to exceed $7,650 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses for science and technology test and evaluation, acquisition, and construction of laboratory facilities as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $10,141,000, to remain available until September 30, 2019.Research and developmentFor necessary expenses for science and technology research and development, including advanced research projects as authorized by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), $478,508,000, to remain available until September 30, 2018. chemical, biological, radiological, nuclear, and explosives officeOperations and supportFor necessary expenses of the Chemical, Biological, Radiological, Nuclear, and Explosives Office, $182,533,000; of which $20,552,000, to remain available until September 30, 2019, shall be for programs and operations in support of the detection, forensics, and prevention of radiological and nuclear threats; of which $120,420,000, to remain available until September 30, 2018, shall be for programs and operations in support of the surveillance, detection, and response to chemical, biological, and emerging infectious disease threats; and of which not to exceed $2,250 shall be for official reception and representation expenses.Procurement, construction, and improvementsFor necessary expenses of the Chemical, Biological, Radiological, Nuclear, and Explosives Office for procurement, construction, and improvements, $103,860,000, to remain available until September 30, 2019.Research and developmentFor necessary expenses of the Chemical, Biological, Radiological, Nuclear, and Explosives Office for research and development, $151,605,000, to remain available until September 30, 2018.Federal assistanceFor necessary expenses of the Chemical, Biological, Radiological, Nuclear, and Explosives Office, $65,947,000; of which $51,684,000, to remain available until September 30, 2019, shall be for programs and operations in support of the detection, forensics, and prevention of radiological and nuclear threats; and of which $14,263,000 shall be for programs and operations to prevent, protect against, respond to, and mitigate bombing incidents. Administrative provisions 401.Notwithstanding any other provision of law, funds otherwise made available to United States Citizenship and Immigration Services may be used to acquire, operate, equip, and dispose of up to 5 vehicles, for replacement only, for areas where the Administrator of General Services does not provide vehicles for lease: Provided, That the Director of United States Citizenship and Immigration Services may authorize employees who are assigned to those areas to use such vehicles to travel between the employees' residences and places of employment. 
402.None of the funds made available in this Act may be used by United States Citizenship and Immigration Services to grant an immigration benefit unless the results of background checks required by law to be completed prior to the granting of the benefit have been received by United States Citizenship and Immigration Services, and the results do not preclude the granting of the benefit. 403.No funds, resources, or fees made available to the Secretary of Homeland Security, or to any other official of a Federal agency, by this Act or any other Act for any fiscal year, including any deposits into the “Immigration Examinations Fee Account” established under section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)), may be obligated to expand the existing Deferred Action for Childhood Arrivals or newly proposed Deferred Action for Parents of Americans and Lawful Permanent Residents as outlined in memoranda signed November 20, 2014, by the Secretary of the Department of Homeland Security while the preliminary injunctive order of the district court for the Southern District of Texas entered February 16, 2015, in the matter of Texas v. United States, Civ. No. B-14-254, 2015 WL 648579 (S.D. Tex. Feb. 16, 2015), remains in effect. 
404.None of the funds appropriated by this Act may be used to process or approve a competition under Office of Management and Budget Circular A–76 for services provided by employees (including employees serving on a temporary or term basis) of United States Citizenship and Immigration Services of the Department of Homeland Security who are known as Immigration Information Officers, Immigration Service Analysts, Contact Representatives, Investigative Assistants, or Immigration Services Officers. 405. (a)Notwithstanding section 1356(n) of title 8, United States Code, of the funds deposited into the Immigration Examinations Fee Account, up to $10,000,000 may be allocated by United States Citizenship and Immigration Services in fiscal year 2017 for the purpose of providing an immigrant integration grants program. 
(b)None of the funds made available to United States Citizenship and Immigration Services for grants for immigrant integration under subsection (a) or (c) may be used to provide services to aliens who have not been lawfully admitted for permanent residence. (c)The Director of United States Citizenship and Immigration Services is authorized in fiscal year 2017, and in each fiscal year thereafter, to solicit, accept, administer and utilize gifts, including donations of property, for the purpose of providing an immigrant integration grants program and related activities to promote citizenship and immigrant integration: Provided, That all sums received under this subsection shall be deposited in a separate account in the general fund of the Treasury to be known as the “Citizenship Gift and Bequest Account”: Provided further, That all funds deposited into the Citizenship Gift and Bequest Account shall remain available until expended, and shall be available in addition to any funds appropriated or otherwise made available for an immigrant integration grants program or other activities to promote citizenship and immigrant integration.  
(d)Nothing in this section shall be construed to limit the authority of the Secretary of Homeland Security under section 507 of the Department of Homeland Security Appropriations Act, 2004 (Public Law 108–90) or any other law with respect to the solicitation and acceptance of gifts.  406.The Federal Law Enforcement Training Center is authorized to distribute funds to Federal law enforcement agencies for expenses incurred participating in training accreditation. 
407.The Federal Law Enforcement Training Center is authorized to obligate funds in anticipation of reimbursements from agencies receiving training sponsored by the Center, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year. 408.The Federal Law Enforcement Training Center is authorized to accept transfers and reimbursements to Federal Law Enforcement Training Center — Operations and Support from agencies receiving training sponsored by the Federal Law Enforcement Training Center for ongoing maintenance, minor facility improvements, and related expenses as necessary of the Federal Law Enforcement Training Center. 
409.Section 1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended under the heading Federal Law Enforcement Training Center — Salaries and Expenses in title IV of Public Law 114–4, is further amended by striking December 31, 2018 and inserting December 31, 2019. 410.The Director of the Federal Law Enforcement Training Center shall schedule basic or advanced law enforcement training, or both, at all four training facilities under the control of the Federal Law Enforcement Training Center to ensure that such training facilities are operated at the highest capacity throughout the fiscal year. 
411.The Federal Law Enforcement Training Accreditation Board, including representatives from the Federal law enforcement community and non-Federal accreditation experts involved in law enforcement training, shall lead the Federal law enforcement training accreditation process to continue the implementation of measuring and assessing the quality and effectiveness of Federal law enforcement training programs, facilities, and instructors. 412. (a)There is to be established a “Federal Law Enforcement Training Center — Procurement, Construction, and Improvements” appropriations account for planning, operational development, engineering, and purchases prior to sustainment and for information technology-related procurement, construction, and improvements, including non-tangible assets of the Federal Law Enforcement Training Center. 
(b)The Federal Law Enforcement Training Center may accept transfers and reimbursements to the account established by subsection (a) from Government agencies requesting the construction of special use facilities, as authorized by the Economy Act (31 U.S.C. 1535(b)).   413.The functions of the Federal Law Enforcement Training Center instructor staff shall be classified as inherently governmental for the purpose of the Federal Activities Inventory Reform Act of 1998 (31 U.S.C. 501 note).  
VGeneral provisions 
(including transfers and rescissions of funds) 
501.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.  502.Subject to the requirements of section 503 of this Act, the unexpended balances of prior appropriations provided for activities in this Act may be transferred to appropriation accounts for such activities established pursuant to this Act, may be merged with funds in the applicable established accounts, and thereafter may be accounted for as one fund for the same time period as originally enacted.  
503. 
(a)None of the funds provided by this Act, provided by previous appropriations Acts to the components in or transferred to the Department of Homeland Security that remain available for obligation or expenditure in fiscal year 2017, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the components funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that— (1)creates or eliminates a program, project, or activity, or increases funds for any program, project, or activity for which funds have been denied or restricted by the Congress; 
(2)contracts out any function or activity presently performed by Federal employees or any new function or activity proposed to be performed by Federal employees in the President's budget proposal for fiscal year 2017 for the Department of Homeland Security; (3)augments funding for existing programs, projects, or activities in excess of $5,000,000; 
(4)reduces funding for any program, project, or activity, or numbers of personnel, by 10 percent or more; (5)reorganizes offices; or 
(6)results from any general savings from a reduction in personnel that would result in a change in existing programs, projects, or activities as approved by the Congress, unless the Committees on Appropriations of the House of Representatives and the Senate are notified 15 days in advance of such reprogramming of funds. (b)Not to exceed 5 percent or $25,000,000, whichever is less, of any appropriation made available for the current fiscal year for the Department of Homeland Security by this Act or provided by previous appropriations Acts may be transferred between such appropriations unless the Secretary of Homeland Security determines such transfer is necessary in the national interest.  
(c)Any transfer under this section shall be treated as a reprogramming of funds under subsection (a) and shall not be available for obligation unless the Committees on Appropriations of the House of Representatives and the Senate are notified 30 days in advance of such transfer. (d)Notwithstanding subsections (a), (b), and (c), no funds shall be reprogrammed within or transferred between appropriations based upon an initial notification provided after June 30, except in extraordinary circumstances that imminently threaten the safety of human life or the protection of property. 
(e)The notification thresholds and procedures set forth in subsections (a), (b), (c), and (d) shall apply to any use of deobligated balances of funds provided in previous Department of Homeland Security Appropriations Acts. (f)The Secretary of Homeland Security may transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from appropriations available to the Department of Homeland Security: Provided, That the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate 5 days in advance of such transfer. 
504.The Department of Homeland Security Working Capital Fund, established pursuant to section 403 of Public Law 103–356 (31 U.S.C. 501 note), shall continue operations as a permanent working capital fund for fiscal year 2017: Provided, That none of the funds appropriated or otherwise made available to the Department of Homeland Security may be used to make payments to the Working Capital Fund, except for the activities and amounts allowed in the President's fiscal year 2017 budget: Provided further, That funds provided to the Working Capital Fund shall be available for obligation until expended to carry out the purposes of the Working Capital Fund: Provided further, That all Departmental components shall be charged only for direct usage of each Working Capital Fund service: Provided further, That funds provided to the Working Capital Fund shall be used only for purposes consistent with the contributing component: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified of any activity added to or removed from the fund: Provided further, That for any activity added to the fund, the notification shall identify sources of funds by program, project, and activity: Provided further, That the Chief Financial Officer of the Department of Homeland Security shall submit a quarterly execution report with activity level detail, not later than 30 days after the end of each quarter.  505.Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2017, as recorded in the financial records at the time of a reprogramming request, but not later than June 30, 2018, from appropriations for Operations and Support and for Coast Guard — Operating Expenses for fiscal year 2017 in this Act shall remain available through September 30, 2018, in the account and for the purposes for which the appropriations were provided: Provided, That prior to the obligation of such funds, a notification shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate in accordance with section 503 of this Act.  
506.Funds made available by this Act for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2017 until the enactment of an Act authorizing intelligence activities for fiscal year 2017.  507. (a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used to— 
(1)make or award a grant allocation, grant, contract, other transaction agreement, or task or delivery order on a Department of Homeland Security multiple award contract, or to issue a letter of intent totaling in excess of $1,000,000; (2)award a task or delivery order requiring an obligation of funds in an amount greater than $10,000,000 from multi-year Department of Homeland Security funds; 
(3)make a sole-source grant award; or (4)announce publicly the intention to make or award items under paragraph (1), (2), or (3), including a contract covered by the Federal Acquisition Regulation. 
(b)The Secretary of Homeland Security may waive the prohibition under subsection (a) if the Secretary notifies the Committees on Appropriations of the House of Representatives and the Senate at least 3 full business days in advance of making an award or issuing a letter as described in that subsection. (c)If the Secretary of Homeland Security determines that compliance with this section would pose a substantial risk to human life, health, or safety, an award may be made without notification, and the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 5 full business days after such an award is made or letter issued. 
(d)A notification under this section— (1)may not involve funds that are not available for obligation; and 
(2)shall include the amount of the award; the fiscal year for which the funds for the award were appropriated; the type of contract; and the account from which the funds are being drawn.  508.Notwithstanding any other provision of law, no agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without advance notification to the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training that cannot be accommodated in existing Center facilities.  
509.None of the funds appropriated or otherwise made available by this Act may be used for expenses for any construction, repair, alteration, or acquisition project for which a prospectus otherwise required under chapter 33 of title 40, United States Code, has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus.  510.Sections 520, 522, and 530 of the Department of Homeland Security Appropriations Act, 2008 (division E of Public Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made available in this Act in the same manner as such sections applied to funds made available in that Act.  
511.None of the funds made available in this Act may be used in contravention of the applicable provisions of the Buy American Act: Provided, That for purposes of the preceding sentence, the term Buy American Act means chapter 83 of title 41, United States Code.  512.None of the funds made available in this Act may be used to amend the oath of allegiance required by section 337 of the Immigration and Nationality Act (8 U.S.C. 1448). 
513.Section 519 of division F of Public Law 114–113, regarding a prohibition on funding for any position designated as a Principal Federal Official, shall apply with respect to funds made available in this Act in the same manner as such section applied to funds made available in that Act.   514.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— 
(1)in subsection (a), by striking Until September 30, 2016, and inserting Until September 30, 2017,; and (2)in subsection (c)(1), by striking September 30, 2016, and inserting September 30, 2017,. 
515.Notwithstanding any other provision of law, none of the funds provided in this or any other Act shall be used to approve a waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b) for the transportation of crude oil distributed from and to the Strategic Petroleum Reserve until the Secretary of Homeland Security, after consultation with the Secretaries of the Departments of Energy and Transportation and representatives from the United States flag maritime industry, takes adequate measures to ensure the use of United States flag vessels: Provided, That the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate within 2 business days of any request for waivers of navigation and vessel-inspection laws pursuant to 46 U.S.C. 501(b). 516.None of the funds made available in this Act for U.S. Customs and Border Protection may be used to prevent an individual not in the business of importing a prescription drug (within the meaning of section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a prescription drug from Canada that complies with the Federal Food, Drug, and Cosmetic Act: Provided, That this section shall apply only to individuals transporting on their person a personal-use quantity of the prescription drug, not to exceed a 90-day supply: Provided further, That the prescription drug may not be— 
(1)a controlled substance, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802); or (2)a biological product, as defined in section 351 of the Public Health Service Act (42 U.S.C. 262). 
517.None of the funds made available in this Act may be used for planning, testing, piloting, or developing a national identification card. 518.Any official that is required by this Act to report or to certify to the Committees on Appropriations of the House of Representatives and the Senate may not delegate such authority to perform that act unless specifically authorized herein. 
519.None of the funds appropriated or otherwise made available in this or any other Act may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who— (1)is not a United States citizen or a member of the Armed Forces of the United States; and 
(2)is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense. 520.None of the funds made available in this Act may be used for first-class travel by the employees of agencies funded by this Act in contravention of sections 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. 
521.None of the funds made available in this Act may be used to employ workers described in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)). 522.Notwithstanding any other provision of this Act, none of the funds appropriated or otherwise made available by this Act may be used to pay award or incentive fees for contractor performance that has been judged to be below satisfactory performance or performance that does not meet the basic requirements of a contract. 
523.In developing any process to screen aviation passengers and crews for transportation or national security purposes, the Secretary of Homeland Security shall ensure that all such processes take into consideration such passengers' and crews' privacy and civil liberties consistent with applicable laws, regulations, and guidance. 524.None of the funds appropriated or otherwise made available by this Act may be used by the Department of Homeland Security to enter into any Federal contract unless such contract is entered into in accordance with the requirements of subtitle I of title 41, United States Code, or chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless such contract is otherwise authorized by statute to be entered into without regard to the above referenced statutes. 
525. 
(a)For an additional amount for financial systems modernization, $41,215,000, to remain available until September 30, 2018. (b)Funds made available in subsection (a) for financial systems modernization may be transferred by the Secretary of Homeland Security between appropriations for the same purpose, notwithstanding section 503 of this Act. 
(c)No transfer described in subsection (b) shall occur until 15 days after the Committees on Appropriations of the House of Representatives and the Senate are notified of such transfer. 526.The Secretary of Homeland Security shall ensure enforcement of immigration laws (as defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))). 
527. 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities. 
528. None of the funds made available in this Act may be used by a Federal law enforcement officer to facilitate the transfer of an operable firearm to an individual if the Federal law enforcement officer knows or suspects that the individual is an agent of a drug cartel unless law enforcement personnel of the United States continuously monitor or control the firearm at all times.  529.None of the funds made available in this Act may be used to pay for the travel to or attendance of more than 50 employees of a single component of the Department of Homeland Security, who are stationed in the United States, at a single international conference unless the Secretary of Homeland Security, or a designee, determines that such attendance is in the national interest and notifies the Committees on Appropriations of the House of Representatives and the Senate within at least 10 days of that determination and the basis for that determination: Provided, That for purposes of this section the term international conference shall mean a conference occurring outside of the United States attended by representatives of the United States Government and of foreign governments, international organizations, or nongovernmental organizations: Provided further, That the total cost to the Department of Homeland Security of any such conference shall not exceed $500,000. 
530.None of the funds made available in this Act may be used to reimburse any Federal department or agency for its participation in a National Special Security Event. 531.As authorized by section 601(b) of the United States-Colombia Trade Promotion Agreement Implementation Act (Public Law 112–42), not to exceed $220,000,000 in fees collected from passengers arriving from Canada, Mexico, or an adjacent island pursuant to section 13031(a)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c(a)(5)) shall be available until expended. 
532.None of the funds made available to the Department of Homeland Security by this or any other Act may be obligated for any structural pay reform that affects more than 100 full-time equivalent employee positions or costs more than $5,000,000 in a single year before the end of the 30-day period beginning on the date on which the Secretary of Homeland Security submits to Congress a notification that includes— (1)the number of full-time equivalent employee positions affected by such change; 
(2)funding required for such change for the current year and through the Future Years Homeland Security Program; (3)justification for such change; and 
(4)an analysis of compensation alternatives to such change that were considered by the Department. 533. (a)Any agency receiving funds made available in this Act shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Committees on Appropriations of the House of Representatives and the Senate in this Act, upon the determination by the head of the agency that it shall serve the national interest. 
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises homeland or national security; or 
(2)the report contains proprietary information. (c)The head of the agency posting such report shall do so only after such report has been made available to the Committees for no less than 45 days except as otherwise specified in law.  
534. 
(a)Beginning on the date of enactment of this Act, the Secretary of Homeland Security shall not— (1)establish, collect, or otherwise impose any new border crossing fee on individuals crossing the Southern border or the Northern border at a land port of entry; or 
(2)conduct any study relating to the imposition of a border crossing fee. (b)In this section, the term border crossing fee means a fee that every pedestrian, cyclist, and driver and passenger of a private motor vehicle is required to pay for the privilege of crossing the Southern border or the Northern border at a land port of entry.  
535. 
(a)The Secretary of Homeland Security may include in the President's budget proposal for fiscal year 2018, submitted pursuant to section 1105(a) of title 31, United States Code, and accompanying justification materials, an account structure under which each appropriation under each agency heading either remains the same as fiscal year 2017 or falls within the following categories of appropriations: (1)Operations and Support. 
(2)Procurements, Construction, and Improvements. (3)Research and Development. 
(4)Federal Assistance. (b)The Under Secretary for Management, acting through the Chief Financial Officer, shall determine and provide centralized guidance to each agency on how to structure appropriations for purposes of subsection (a). 
(c)Not earlier than October 1, 2017, the accounts designated under subsection (a) may be established, and the Secretary of Homeland Security may execute appropriations of the Department as provided pursuant to such subsection, including any continuing appropriations made available for fiscal year 2018 before enactment of a regular appropriations Act. (d)Notwithstanding any other provision of law, the Secretary of Homeland Security may transfer any appropriation made available to the Department of Homeland Security by any appropriations Acts to the accounts created pursuant to subsection (c) to carry out the requirements of such subsection, and shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 5 days prior to each transfer.  
536.None of the funds made available by this Act may be obligated or expended to implement the Arms Trade Treaty until the Senate approves a resolution of ratification for the Treaty. 537.For an additional amount for U.S. Customs and Border Protection — Operations and Support, $31,000,000, to remain available until expended, to be reduced by amounts collected and credited to this appropriation from amounts authorized to be collected by section 286(i) of the Immigration and Nationality Act (8 U.S.C. 1356(i)), section 10412 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8311), and section 817 of the Trade Facilitation and Trade Enforcement Act of 2015, or other such authorizing language: Provided, That to the extent that amounts realized from such collections exceed $31,000,000, those amounts in excess of $31,000,000 shall be credited to this appropriation, to remain available until expended. 
538.Funds appropriated by this Act for the Department of Homeland Security may be obligated in the account and the budget structure established pursuant to section 563 of division F of the Consolidated Appropriations Act, 2016 (Public Law 114–113). 539.All official costs associated with the use of Government aircraft by Department of Homeland Security personnel to support official travel of the Secretary and the Deputy Secretary shall be paid from amounts made available for the Immediate Office of the Secretary and the Immediate Office of the Deputy Secretary. 
540. 
(a)None of the funds made available by this Act may be used to approve, license, facilitate, authorize, or otherwise allow the trafficking or import of property confiscated by the Cuban Government. (b)In this section, the terms confiscated, Cuban Government, property, and traffic have the meanings given such terms in paragraphs (4), (5), (12)(A), and (13), respectively, of section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (2216 U.S.C. 6023).   
541. 
(a)For funds provided in this Act for each Operations and Support appropriation and for Coast Guard — Operating Expenses, 20 percent shall be withheld from obligation until the fiscal year 2018 budget justification materials for the Department of Homeland Security are provided to the Committees on Appropriations of the House of Representatives and the Senate in accordance with the requirements on page 17 of House Report 114–215, which were incorporated by reference into Public Law 114–113 in the explanatory statement accompanying that Act. (b)Subsection (a) shall not apply to the Office of Inspector General.   
542. 
(a)Funding provided in this Act for “Operations and Support” may be used for minor procurement, construction, and improvements. (b)For purposes of subsection (a), “minor procurement, construction, and improvements” is defined as personal property with a unit cost of $250,000 or less or real property with a unit cost of $2,000,000 or less.   
543.The aggregate charges assessed during fiscal year 2017, as authorized in title III of the Departments of Veterans Affairs and Housing and Urban Development, and Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be less than 100 percent of the amounts anticipated by the Department of Homeland Security to be necessary for its Radiological Emergency Preparedness Program for the next fiscal year: Provided, That the methodology for assessment and collection of fees shall be fair and equitable and shall reflect costs of providing such services, including administrative costs of collecting such fees: Provided further, That such fees shall be deposited in a Radiological Emergency Preparedness Program account as offsetting collections and will become available for authorized purposes on October 1, 2017, and remain available until expended. 544.Section 118 of the Treasury and General Government Appropriations Act, 2001 (as enacted into law by section 1(3) of Public Law 106–554; 114 Stat. 2763A–134) is amended, in the first sentence, by striking for the year would and inserting for calendar years 2016, would exceed the rate of basic pay payable for level III of the Executive Schedule, and for any other year, would.
545.Not later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit the report on ICE detention costs described in the report accompanying this Act. 546.The Secretary of Homeland Security shall submit to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Homeland Security of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate, at the time the President’s budget proposal for fiscal year 2018 is submitted pursuant to section 1105(a) of title 31, United States Code, a classified report on the assessment of the relative threat, vulnerability, and consequences from acts of terrorism faced by each eligible metropolitan area, required by section 2003 of Public Law 110–53 (6 U.S.C. 604).
547.None of the funds appropriated by this Act for U.S. Immigration and Customs Enforcement shall be available to pay for an abortion, except where the life of the mother would be endangered if the fetus were carried to term, or in the case of rape or incest: Provided, That should this prohibition be declared unconstitutional by a court of competent jurisdiction, this section shall be null and void. 548.None of the funds appropriated by this Act for U.S. Immigration and Customs Enforcement shall be used to require any person to perform, or facilitate in any way the performance of, any abortion.
549.Nothing in the preceding section shall remove the obligation of the Assistant Secretary of Homeland Security for U.S. Immigration and Customs Enforcement to provide escort services necessary for a female detainee to receive such service outside the detention facility: Provided, That nothing in this section in any way diminishes the effect of section ____ [preceding section] intended to address the philosophical beliefs of individual employees of U.S. Immigration and Customs Enforcement. 550.Notwithstanding subsection (e)(3)(B) of section 559 of division F of Public Law 113–76 and subsection (g) of section 560 of division D of Public Law 113–6, U.S. Customs and Border Protection may receive reimbursement for the cost of up to five full-time equivalent officers under the programs established in such sections at no more than five ports of entry.
551.No funds or fees made available to the Secretary of Homeland Security, or to the head of any other Federal agency, by this or any other Act may be used to release from custody, other than for removal from the United States, or as required by law or pursuant to a court order, any lawfully detained alien described in the Priority 1 or Priority 2 category in the memorandum from the Secretary of Homeland Security entitled Policies for the Apprehension, Detention and Removal of Undocumented Immigrants dated November 20, 2014. 552. (a)Section 214(g)(9)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)(A)) is amended by striking 2013, 2014, or 2015 shall not again be counted toward such limitation during fiscal year 2016. and inserting 2014, 2015, or 2016 shall not again be counted toward such limitation during fiscal year 2017.. 
(b)The amendment made by subsection (a) shall take effect on October 1, 2016.(rescissions) 553.Of the funds appropriated to the Department of Homeland Security, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177): 
(1)$95,000,000 from Public Law 109–88; (2)$55,000,000 from unobligated prior year balances from U.S. Customs and Border Protection — Border Security, Fencing, Infrastructure, and Technology; 
(3)$45,000,000 from Public Law 114–4 under the heading U. S. Immigration and Customs Enforcement — Salaries and Expenses; (4)$12,200,000 from Public Law 114–113 under the heading Transportation Security Administration — Aviation Security; 
(5)$4,200,000 from Public Law 113–6 under the heading Coast Guard — Acquisition, Construction, and Improvements; (6)$19,300,000 from Public Law 113–76 under the heading Coast Guard — Acquisition, Construction, and Improvements; and 
(7)$16,500,000 from Public Law 114–4 under the heading Coast Guard — Acquisition, Construction, and Improvements.  (rescission) 554. From the unobligated balances available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code (added by section 638 of Public Law 102–393), $187,000,000 shall be rescinded.(rescission)  
555.Of the unobligated balances made available to Federal Emergency Management Agency — Disaster Relief Fund, $770,700,000 shall be rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: Provided further, That no amounts may be rescinded from the amounts that were designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985. spending reduction account  556.The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $5,000,000.This Act may be cited as the Department of Homeland Security Appropriations Act, 2017.    July 6, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 